Citation Nr: 1614498	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury to include a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held before a Decision Review Officer (DRO) in May 2011 and another hearing before the Board in January 2016.  Both transcripts are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence fails to show that the cerebral spinal fluid (CSF) leak that led to the Veteran's left frontal craniotomy and resulting headaches and encephalomacia was related to his active service, to include an in-service head injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury to include a TBI have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



	

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a May 2009 letter sent to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  When queried about the existence of records pertaining to his craniotomy, the Veteran has responded that he had attempted to obtain those records but that he was told that records had been destroyed.   The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at both hearings.  There is no indication that the Veteran did not understand the issue or what evidence would help substantiate his claim.  In fact, based on a discussion of the existing evidence and what was needed to establish his claim for service connection, the Veteran was given the opportunity to submit a medical in favor of his claim that an in-service fall ultimately led to his post-service craniotomy.  Additional evidence was subsequently received from the Veteran, which had previously waived RO consideration.  See Board Hearing transcript at p. 12.


Merits

The Veteran testified at a hearing before a DRO in May 2011 and again before the Board in January 2016.  At both hearings, the Veteran recounted his an in-service.  Specifically, the Veteran contends that in March 1966, while the Veteran was in the military, he was taking an inventory when he noticed there were some boxes up on the second level that he needed to access.  He climbed up to try to inventory the boxes when he fell ten feet onto a concrete or cement floor.  As a result of the fall, the Veteran broke his elbow in four different places.  

Thereafter, in the 1970's, a few years after the fall, the Veteran claimed that he developed a CSF leak but did not realize it.  Instead he blamed his sinuses and allergies because it was always draining.  It was not until 1986 that his cerebral spinal fluid leak was diagnosed and a craniotomy was performed.

The Veteran maintains that the doctor who performed the craniotomy questioned the Veteran as to whether he suffered a fall or hitting his head to cause the leakage.  Unfortunately, records from the craniotomy are not available due to the amount of time lapsed from the surgery.

The September 2011 VA examination diagnosed the Veteran with status post left frontal craniotomy.  The residuals of which appear to include headaches and encephalomacia.  Viewing the evidence in the light most favorable to the Veteran, this diagnosis satisfies the first prong of the service connection claim.

The Veteran's service treatment records document a March 1966 fall from a height of approximately four feet and landing on a concrete surface.  The Veteran's left elbow and left parietal region hit the ground.  No other bruising was observed.  Additionally, a March 1966 notation documented a contusion of the left orbital region.  A contemporaneous skull series and facial series did not show evidence of a fracture.  There are also no findings of treatment or diagnosis of a CSF leak or the chronic residuals of a head injury.

The Board notes the Veteran's March 1978 Report of Medical Examination for purposes of retirement documented a sinus problem since 1976 with no prescription but does not otherwise document any residuals from the Veteran's 1966 fall.

It is clear from the Veteran's testimony as well as the service treatment records that the Veteran suffered a fall while in-service.  He service connected for the residuals of a fracture of the elbow.  The Board notes the Veteran testified the service treatment records are mistaken as they document his fall was four feet, instead of the ten feet.  Despite the discrepancy in the fall distance, the documentation of the fall itself satisfies the in-service element of the Veteran's present claim.  However, the Board finds that there is no nexus between the Veteran's fall and his post-service CSF leak or resulting status post left frontal craniotomy.

Relating to the causal connection between the Veteran's in-service fall and his status post left frontal craniotomy; a VA examination was performed in September 2011.  The examiner discussed the Veteran's in-service and post-service medical history.  He seemed to accept the report of the Veteran suffering a head injury from a 10 foot fall.  However, he emphasized that there were no other findings pertaining to head injury except for the bruising around the left eye.  Further, other than the defect from the craniotomy, there was no sign of a skull fracture.  The examiner opined that it was less likely than not that the Veteran sustained a skull fracture from the in-service fall or that any of his current head problems were related to that fall.  

Another VA examination was performed in September 2015.  The examiner indicated the Veteran's condition that needed surgical intervention in 1985 was a separate incident from the reported one in 1966.  The examiner also indicated the Veteran's complaints of headaches are common and unrelated to his head injury, as too much time has lapsed between the conditions.  The examiner further stated that no TBI incident was documented in the Veteran's medical records.  Specifically, no description of loss of consciousness, altered mental status, or amnesia or other neurologic sequelae commonly associated with TBI in his service treatment records.  He noted that the Veteran's contusions resolved without complications.  Had there been a TBI in-service, he emphasized that there would have been signs and symptoms of such an injury within weeks and months of the injury and not years to decades.  He pointed out that the Veteran was able to continue his active service for another 12 years, which he intimated would not have been possible with an untreated TBI.  Since the records contain nothing to support the diagnosis, the Veteran is less likely as not to have sustained a TBI in the service.

In further support of the September 2015 examiner's opinion, a September 2015 VA examination was performed on the residuals of a TBI.  Mild impairment of memory, attention, and concentration were found, normal judgment, routinely appropriate social interaction, oriented to person, time, place and situation, normal motor activity, mildly impaired spatial orientation, no subjective symptoms, no neurobehavioral effects, able to communication by spoken and written language as well as comprehend spoken and written language and normal consciousness were all noted upon examination.  However, the examiner found the Veteran has not had a TBI nor has any residuals of a TBI.  No rationale was provided.

The record also includes an office note from F.F., M.D., a neurologist, dated February 2016.  The Veteran's chief complaint was a brain injury.  He reported to Dr. F.F. that he fell while inventorying boxes in the military.  He hit his head and had a left elbow fracture from the fall.  Ten years later, the Veteran gave a history of having a CSF leak, which described as being manifested by headaches and leakage from the nose.  Ten years following that (20 years after the fall (1986)), he continued to have head pain and the neurosurgeon said he could either have a craniotomy or "deal with it".  The Veteran opted to have the surgery and reported persistent headaches intermittently as well as neck pain and pain in his left shoulder afterwards.  Moreover, he indicated his speech is slow at times and has decreased memory along with change in his gait and stability.  

Following the Veteran's January 2016 hearing, a medical statement from a neurologic consultation from F.F., M.D. was received.  Dr. F.F. indicated the Veteran presented with a chief complaint of chronic morning headaches over the last year which are diffuse in nature.  A CT of the head without contrast shows encephalomalacia in the left frontal lobe but no acute intracranial pathology.  He then seemed to suggest that a correlation might exist between the Veteran's morning headaches and sleep apnea.  Dr. F.F. referred the Veteran to a sleep specialist for further evaluation of possible obstructive sleep apnea.  

The Board finds the opinions in both the September 2011 and September 2015 examinations support a finding that there is no causal relationship between the Veteran's current status post left frontal craniotomy and his service.  The examiner's opinions are well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning").  

The Board notes, however, that the office note and neurologic consultation from Dr. F.F. does not offer an opinion as to a possible causal connection between the Veteran's described fall and his CSF and/or craniotomy with resulting slow speech, decreased memory and change in gait and stability.  Both records conspicuously avoid the medical nexus question even though Dr. F.F.'s report notes the Veteran's history of an in-service head injury.  

The Board acknowledges that the May 2011 and January 2016 hearing testimony from the Veteran contends that he injured his head when falling during completing an inventory in-service.  Furthermore, the Board acknowledges the Veteran's contention that his cerebral spinal fluid leak diagnosed in 1986 and resulting craniotomy were caused by his in-service fall.  

The Veteran's statements regarding the cause of his cerebral spinal fluid leak are lay statements that purport to provide a nexus opinion between his service and his condition.  The Board finds the Veteran's statements are not competent for this purpose.  Although it is an error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's status post left frontal craniotomy was caused by the 1966 fall in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Board finds the Veteran is competent to describe the falling incident he experienced while in service.  However, the causation of the CSF leak and resulting craniotomy requires a medical expert's opinion and objective medical findings.  As such, the Board finds that the Veteran's statements as to the etiology of his residuals of a head injury to include a TBI are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record are the two VA opinions which determined that there was no relationship between the Veteran's in-service head injury and the CSF leak and resulting craniotomy.  The preponderance of evidence is against the finding that the CSF leak that led to the Veteran's left frontal craniotomy and resulting headaches and encephalomacia was related to his active service, to include an in-service head injury.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


